Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Remarks filed on July 08, 2022 have been entered and carefully considered. Claims 1 – 15 are pending in this application. After careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Chen in view of Lazur as detailed in the Office Action dated April 14, 2022. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hay US 5,164,229 A (Hay) in view of Lazur US 2015/0274979 A1, with Provisional Application filed on March 14, 2013 (Lazur).  

Considering claims 1 and 2, Hay teaches a method for oxide based coating continuous tows, and the tow thereof, wherein the tows according to the disclosure are high strength tows comprising a plurality of fibers such as, carbon, graphite, silica, silicon carbide, silicon nitride, silicon carbide-coated boron, boron carbide-coated boron, silicon-coated silicon carbide, alumina, mullite, yttrium-aluminum oxides, beryllium-titanium composites, and boron-aluminosilicate [Abstract and Col. 3, 30 – 37]. Further, at [Col. 2, 24 – 25] Hay teaches that the individual filaments in a tow may be uniformly coated by chemical vapor deposition (CVD). As to the coating systems, Hay teaches that the coating compositions comprise ceramic materials include silicates, aluminates, yttriates, titanates, zirconates, and the like, as well as combinations thereof, such as the aluminosilicates, yttrium-aluminum garnet and yttrium-aluminum monoclinic. These materials may, optionally, be modified with one or more of boron, alkali metals, alkaline earth metals, lead and the like.
Further, Hay does not specifically that the coated fibers are further coated with a Si-based coating, such as silicon nitride.  However, Laz ur teaches a multi-layer fiber coating by a chemical vapor deposition process, which comprises: a silicon carbide coat applied over the fibers; a boron nitride interface coat applied over the silicon carbide coat; a silicon carbide applied over the boron nitride coat [0006]. Further, Lazur teaches at [0004] that the key benefit of silicon carbide or SiC/SiC CMC (Ceramic Composite Material) engine components is their excellent high temperature mechanical, physical, and chemical properties which allow gas turbine engines to operate at much higher temperatures than the current engines having superalloy components. SiC/SiC CMCs also provide the additional benefit of damage tolerance, which monolithic ceramics do not possess. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a silicon carbide coating to Chen’s protective coating over the oxide coated silicon or carbo carbide fibers of Chen when it is desired to provide the fiber composite with excellent high temperature mechanical, physical, and chemical properties.     

Claims 3 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hay US 5,164,229 A (Hay) in view of Lazur US 2015/0274979 A1, with Provisional Application filed on March 14, 2013 (Lazur), and further in view of Raybould et al. US 2005/0112381 a1 (Raybould). 

Considering claims 3 and 4, Hay in view of Lazur is relied upon as set forth in the rejection of claim1. Further, said combination does not recognize the claimed oxide materials. However, Raybould teaches at [0030] that an oxidation barrier coating 16 can be directly over the diffusion barrier coating 14 and is intended to inhibit oxidation of the diffusion barrier coating 14 or substrate 12 by minimizing the diffusion of oxygen which can pass through a thermal barrier coating 22 and an environmental barrier coating 20 described below. The oxidation barrier coating 16 can comprise metallic silicate such as scandium disilicate, rare earth silicates, or a duplex oxidation barrier layer consisting of Si.sub.2ON.sub.2, and an outer layer of disilicate, or a layer of silicon oxide and a layer of rare earth disilicate. Sc.sub.2Si.sub.2O.sub.7 is the preferred disilicate, while useable examples of rare earth disilicates can include Y.sub.2Si.sub.2O.sub.7, and Yb.sub.2Si.sub.2O.sub.7. The metal disilicates may contain up to 10 weight % excess metal oxide having the same base metal as the silicate. 
As modified Hay-Lazur and Raybould are both directed to protective coatings comprising a layer of oxide material and a layer of non oxide material, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results. In this case, the oxide layer coating materials are all taught to be useful for protecting the coated fibers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention with reasonable expectation of success to substitute the Chen’s oxide materials with Raybould’s oxides motivated by the desire to produce a fibers coated with a protective layer. 
  
Considering claims 5 – 7, Raybould teaches the use of lanthanum oxide [0031]. 
 
Considering claims 8, 9 and 11, as noted above, Raybould teaches that the silicon nitride is applied over the oxide-based fiber interface.  

Considering claims 10 and 12, as set forth above, Hay and Raybould teach that the fiber tow is a multifilament tow. 

Considering claim 13, Raybould teaches at [0029] that the diffusion barrier coating 14 can have a useful thickness range of about 0.5 to 10 microns, with a preferred thickness range of 0.5 to 5 microns. The diffusion barrier coating 14 may be made of Si.sub.3N.sub.4, SiC or Si.sub.2ON.sub.2 to prevent diffusion from the substrate 12 of cations to other layers within the coating system 10 (described below) that are above the diffusion barrier coating 14.  

Considering claims 14 and 15, as set forth above, both Hay and Raybould teach that the protective coatings may be deposited by chemical vapor deposition or CVD.

Response to Arguments

Applicant's Remarks filed on July 08, 2022 have been entered and carefully considered. After careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Chen in view of Lazur as detailed in the Office Action dated April 14, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.  
Applicant's remarks filed on July 08, 2022 have been carefully consider by they are moot in view of the new grounds of rejection presented above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786